Case 1:19-cv-22842-DPG Document 16-8 Entered on FLSD Docket 09/24/2019 Page 1 of 10




                       EXHIBIT 8
Case 1:19-cv-22842-DPG Document 16-8 Entered on FLSD Docket 09/24/2019 Page 2 of 10




                                     "'ll/*
                         Oamco   Nac • iONAL CE   Cuba




                                                              , i                 £s a a




                                                              t .) ■::: .in-Si.    ae




           34
Case 1:19-cv-22842-DPG Document 16-8 Entered on FLSD Docket 09/24/2019 Page 3 of 10




                                                                        1 “,or


                                                                  ' 5




                    V' I-
Case 1:19-cv-22842-DPG Document 16-8 Entered on FLSD Docket 09/24/2019 Page 4 of 10




                                 :i     (ic;   t: ; n




                                                                                         n'r^.sg'Cic; j c>
                                                                                             V     los?




                                                        ,'! .:4 21 t ■




                                                                                        de       fa£;
                                                                         2 i: 1L 1 X’            sii£




        ,d>CAA 4 '
Case 1:19-cv-22842-DPG Document 16-8 Entered on FLSD Docket 09/24/2019 Page 5 of 10




                                                                c F:   I




                                                    R::s T.




                    V i'
Case 1:19-cv-22842-DPG Document 16-8 Entered on FLSD Docket 09/24/2019 Page 6 of 10




                                Banco Nacional de Cuba [National Bank of Cuba]




                                       RESOLUTION NUMBER TWENTY-TWO OF 1995



        WHEREAS: Decree-Law No. 84 of October 13, 1984, provides in Article 8 that foreign banks wishing
        to set up representative offices in Cuba must submit their application to Banco Nacional de Cuba
        to obtain the applicable license;

        WHEREAS: Resolution No. 173 of Banco Nacional de Cuba, dated June 30, 1987 containing the "Regulations
        for the authorization of the establishment of banks and bank representative offices in Cuba",
        regulates the processing and requirements for the application and issue of said license;

        WHEREAS: The Bank named National Bank of Canada, duly registered and authorized to operate in
        con^liance with regulations in effect in Montreal, Canada, through its President, applied to Banco
        Nacional de Cuba to issue the license to establish its representative office in Cuba;

        WHEREAS: National Bank of Canada has complied with the requirements set forth in the legal provisions
        cited above, required to open its representative office in Cuba;

        WHEREAS: Said Decree-Law No. 84, in Article 52, subparagraph bl, grants the Minister President of
        Banco Nacional de Cuba the power to enact compliance provisions which are mandatory for all members
        of the National Banking System;

        WHEREAS: The issuer of the resolution was appointed President of Banco Nacional de Cuba by Agreement
        of the Council of State on November 5, 1985, approved by agreement of the National Assembly of People's
        Power on December 27 of the same year.

        THEREFORE: Using the powers conferred upon me.


                                                      I RESOLVE:


        SOLE [ARTICLE]: To issue the applicable license to National Bank of Canada to establish a
        representative office in Cuba under the terms provided in the text attached to this resolution.
Case 1:19-cv-22842-DPG Document 16-8 Entered on FLSD Docket 09/24/2019 Page 7 of 10



        TO BE MADE KNOWN: To the President of National Bank of Canada, the First Vice Presidents, Vice
        Presidents, the Auditor General of Banco Nacional de Cuba, the Minister of the Ministry of Finance
        and Pricing, the Minister of Foreign Trade, the President of the Cuban Chamber of Commerce and the
        Director of CUBALSE, [Enterprise for the Provision of Services to Foreigners] and original to be
        filed in the Office of the Secretary.

        TO BE PUBLISHED in the Gaceta Oficial de la Republica [Official Gazette of the Republic].

        Issued in the City of Havana, on the 20th day of the month of January 1995.




        Hector Rodriguez Llompart
        Minister President
Case 1:19-cv-22842-DPG Document 16-8 Entered on FLSD Docket 09/24/2019 Page 8 of 10



                                                                                                  ATTACHMENT

                                                       LICENSE

        To establish, indefinitely, a REPRESENTATIVE OFFICE in the territory of the Republic of Cuba.
        This LICENSE authorizes you to conduct, promote and coordinate money-making activities connected
        to the bank's business, conducted between the represented bank and the banks in the National Banking
        System and other national entities, including those with foreign shareholders, in accordance with
        that established below:
        1.   Manage, promote or coordinate the issue of deposits, credits, loans and other forms of credit
             facilities in freely convertible currencies with national entities, including those with foreign
             shareholders.
        2.   Manage, promote or coordinate the issue of guarantees, warranties and other forms of surety
             or bank guarantees with national entities, including those with foreign shareholders.
        3.   Manage or coordinate payment or reimbursement of expenses for commissions and other similar
             items between the representative bank and national entities, including those with foreign
             shareholders.
        4.   Manage or coordinate payment of interest for transactions made between the represented bank
             and national entities, including those with foreign shareholders.
        5.   Manage, promote or coordinate the execution of correspondent agreements between the represented
             bank and national banking and financial entities, including those with foreign shareholders.
        6.   Manage, promote or coordinate the execution of all trade transactions which entail the
             participation, in the business in question, of the representative bank and national entities,
             including those with foreign shareholders.
        7.   Manage, promote or coordinate the conduct of all lawful banking business between the represented
             bank and national entities, including those with foreign shareholders.
        The REPRESENTATIVE OFFICE is prohibited from performing banking operations of any kind in Cuba.
        The REPRESENTATIVE OFFICE will furnish the information and reports requested by Banco Nacional de
        Cuba and other applicable bodies, whether for their knowledge or by reason of the inspections they
        conduct, as well as showing the books, documents and other background information requested, to
        Banco Central de Cuba officials for their examination.
        The REPRESENTATIVE OFFICE, must apply to register in
Case 1:19-cv-22842-DPG Document 16-8 Entered on FLSD Docket 09/24/2019 Page 9 of 10



        the General Register of Banks within the sixty business days following the date of issue of this
        license. Once this period has passed without applying for it, this license will be considered null
        and void.
        To register in the General Register of Banks, the REPRESENTATIVE OFFICE will submit the following
        documents to the Secretary of Banco Nacional de Cuba:

               Letter addressed to the Secretary of Banco Nacional de Cuba stating:
               Applicant's name and other general information.
               Applicant's nature and powers.
               Name and legal domicile of the banking entity it represents.
               Domicile of the REPRESENTATIVE OFFICE in Cuba
               Activities that said entity wishes to perform in Cuba.

           Certification of the license issued by Banco Nacional de Cuba.

           Notarized copy of the articles of incorporation and by-laws of the banking entity which the
           office represents.
           Certified Balance Sheet of the banking institution represented, for the last financial year
           prior to the date of its establishment in Cuba.
        The certification issued by the General Register of Banks is the document which confirms that the
        REPRESENTATIVE OFFICE in Cuba represents National Bank of Canada.
        Issued in the City of Havana, on the 20th day of the month of January 1995.


        [signature]
        Hector Rodrigues Llompart
        Minister President
 Case 1:19-cv-22842-DPG Document 16-8 Entered on FLSD Docket 09/24/2019 Page 10 of 10




TRANSPERFECT




                   City of New York, State of New York, County of New York




                   I, Aurora Landman, hereby certify that the document “4 - NatBC” is, to the best of my
                   knowledge and belief, a true and accurate translation from Spanish (CU) into English.




                   Aurora Landman



                   Sworn to before me this
                   August 19, 2019




                   Signature, Notary Public



                      .•■N0.01P06356754-
                      ■ qualified IN
                       queens county
                       . COMM. EXP
                  5, JV.. 04-03-2021 /




                   Stamp, Notary Public




                                     A ND T
     THREE PARK AVENUE, 39TH FLOOR. NEW YORK, NY 10016 I T 212,689.5555 1 F 212.689.1059   WWW.TRANSPERFECT.COM
                                          OFFICES IN 90 CITIES WORLDWIDE
